Filed 4/29/15 Troncale v. Urban CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION THREE



TERESA TRONCALE, as Trustee, etc.,                                         B258379

         Plaintiff and Respondent,                                         (Los Angeles County
                                                                           Super. Ct. No. BP145491)
    v.
CAROL ANN URBAN,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County,

Daniel S. Murphy, Judge. Affirmed.

         Carol Ann Urban, in pro. per., for Defendant and Appellant.

         Gaudy Law, Inc., Jason L. Gaudy and Andrew R. DeLoach for Plaintiff and

Respondent.



                            _______________________________________
       Carol Ann Urban (Urban) was appointed co-trustee of a family trust of which she
and her three sisters were the sole beneficiaries. One of the sisters, Teresa Troncale
(Troncale), filed a petition to remove Urban as trustee on the ground that hostility
between Urban and her siblings impaired the proper administration of the trust. Urban
filed a “counter-claim” alleging a litany of complaints about Troncale and the other
beneficiaries. The trial court removed Urban as trustee and dismissed the counter-claim
without prejudice. Urban appealed and contends that the court erred in removing her as
trustee. We conclude the court did not abuse its discretion and affirm.
                     FACTUAL AND PROCEDURAL BACKGROUND
       On April 30, 2003, the parties’ mother, Lottie Urban, established the Urban
Family Trust.1 The trust appointed Urban “and/or” Troncale as the successor trustees
and provided that, upon Lottie’s death, the trust estate would be divided equally among
Lottie’s four daughters. The trust was later amended to provide that, upon Lottie’s
death, Urban and Troncale “shall act as Co-Successor Trustees, and they must act
together.”
       On July 10, 2003, Lottie signed a statement written by Urban (July 10 Statement)
that provided “[Lottie] wants [Urban] to live [in the family home (Pasadena Property)]
RENT FREE” and, in exchange, Urban would “[c]are for [Lottie] completely in her
remaining years of life.”
       On February 9, 2013, Lottie died. The sole asset remaining in the trust was the
Pasadena Property. Troncale attempted to sell that property in order to divide the
proceeds of the sale among the four beneficiaries. However, Urban refused to list the
property for sale.
       On September 27, 2013, Troncale filed a petition under Probate Code
section 172002 seeking to remove Urban as co-trustee on the ground that hostility

1
       For simplicity and clarity, we refer to Lottie Urban by her first name. We intend
no disrespect or undue familiarity.
2
       Probate Code section 17200 provides that a trustee or beneficiary of a trust may
petition the court to remove a trustee. (Prob. Code, § 17200, subd. (b)(10).)

                                            2
between Urban and her siblings impaired the administration of the trust. On
December 12, 2013, Urban filed an “answer” acknowledging that there was hostility
between her and her sisters but arguing that the sale of the Pasadena Property would
violate the July 10 Statement. Urban also filed a “counterclaim” alleging, among other
things, that her sisters had prevented her and Lottie from living in the Pasadena Property
after 2003.
       Both Urban and Troncale participated in a hearing on April 24, 2014 at which
oral and documentary evidence was taken. There is no transcript of the oral
proceedings before us on appeal. The court found that “[t]he trust is void of liquidity
and . . . in order to comply with the trust terms (i.e., the trust assets be divided equally
between the four siblings) the [Pasadena] [P]roperty needs to be sold. Urban refuses to
cooperate in getting the [P]asadena [P]roperty listed for sale.” The court also concluded
that the July 10 Statement did not amend the trust or give Urban a life estate in the
Pasadena Property. On the ground that “[t]he hostility between [] Urban and her
siblings . . . has significantly impaired the administration of the trust,” the court
removed Urban as trustee. Judgment was entered on June 23, 2014, and Urban timely
appealed.3
                                     CONTENTIONS
       We interpret Urban’s appeal to be asserting that the removal order should be
reversed.4




3
      We deny Urban’s request for judicial notice of documents filed after judgment
was entered because they are not pertinent to the issues on appeal.
4
       Urban also argues on appeal that the trial court erred in dismissing her
counterclaim for “senior financial abuse” and in excluding “11 years of financial
records” in support of that counterclaim. However, Urban does not argue that this
dismissal prejudiced her rights in any way. (See Paterno v. State of California (1999)
74 Cal.App.4th 68, 106 [the appellant bears the burden of demonstrating that the trial
court’s error resulted in a miscarriage of justice].)

                                              3
                                        DISCUSSION
       The trial court has discretion to remove a trustee. (Estate of Gilmaker (1962)
57 Cal.2d 627, 633.) Under Probate Code section 15642, “[t]he grounds for removal of
a trustee by the court include . . . [¶] . . . [¶] [w]here hostility or lack of cooperation
among cotrustees impairs the administration of the trust.” (Prob. Code, § 15642,
subd. (b)(3).) In addition, “[h]ostility between the beneficiary and the trustee is
a ground for removal of the trustee when the hostility impairs the proper administration
of the trust. [Citations.]” (Estate of Gilmaker, supra, 57 Cal.2d at p. 632.)
       The record on appeal does not include a reporter’s transcript or other record of
the oral proceedings on the petition. Therefore, we cannot determine what testimony
was given at the hearing and are left with a judgment roll appeal. (See Cal. Rules of
Court, rule 8.120(b).) “In a judgment roll appeal . . . [t]he sufficiency of the evidence is
not open to review. The trial court’s findings of fact and conclusions of law are
presumed to be supported by substantial evidence and are binding on the appellate
court, unless reversible error appears on the record.” (Bond v. Pulsar Video
Productions (1996) 50 Cal.App.4th 918, 924; see also Cal. Rules of Court, rule 8.163.)
       Here, the trial court exercised its discretion to remove Urban as trustee because
“the hostility between [her] and her siblings . . . significantly impaired the
administration of the trust . . . . ” Urban does not dispute that hostility existed between
her and her siblings, nor could she effectively do so as we must presume that this
finding of fact was supported by substantial evidence.
       Urban does argue that the court erred in not enforcing the July 10 Statement’s
provision that she was entitled to live in the Pasadena Property. However, Urban does
not address the trial court’s specific conclusions that the July 10 Statement did not
amend the trust and did not give Urban a life estate in the Pasadena Property.
Accordingly, she has not met her burden as the appellant of affirmatively establishing
that the court erred. (See Paterno v. State of California, supra, 74 Cal.App.4th at p. 106
[the appellant bears the burden of affirmatively establishing error]; see also Strutt v.
Ontario Sav. & Loan Assn. (1972) 28 Cal.App.3d 866, 873 [“An appellate court is not


                                               4
required to consider alleged errors where the appellant merely complains of them
without pertinent argument. [Citations.]”].)
      On these grounds, Urban has not established that the court abused its discretion
by removing her as trustee.
                                    DISPOSITION
      The order is affirmed. Respondent shall recover her costs on appeal.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                                    EGERTON, J.*
WE CONCUR:




      EDMON, P. J.




      KITCHING, J.




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.


                                           5